DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Note: The examiner attempted to call the Attorney to discuss the issues in the claims but was not able to reach the Attorney. 

Claim Objections
Claim 2-12, 14-19, 33-35, 39-41 areobjected to because of the following informalities:  
The preamble of claim 2-12 and 39 recites “The treatment device”. Please amend to read as -- The cryo-stimulation treatment device--.
Claim 12 line 3 recites “the nerve”. Please amend to read as --the target nerve--.  Appropriate correction is required.
The preamble of claim 14-19 and 40 recites “The treatment device”. Please amend to read as -- The cryo-stimulation treatment device--.
The preamble of claim 33-35 and 41 recites “The treatment device”. Please amend to read as -- The cooling treatment device--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-19, 31, 33-35 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the uninsulated location" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “an uninsulated location of the one or more stimulation needles" in line 13. It is unclear to the examiner if the Applicant is referring to an uninsulated location that was mentioned in claim 13, line 10 or a new one.
Claim 13 recites the limitation “wherein the one or more stimulation needles are uninsulated by the electrically insulating coating at an uninsulated location of the one or more stimulation needles between the proximal and distal insulated portions, such that the electrical field is coincident with a cooling center of the cold zone produced by the one or more treatment needles” in line 12-15. It is unclear to the examiner how the one or more stimulation needles can be uninsulated by the electrically insulating coating. Electrical insulating coating actually insulates a location. The absence of electrically insulating coating can uninsulated the location; however, the 
Claim 18 recites the limitation “an uninsulated location of the one or more stimulation needles" in line 3. It is unclear to the examiner if the Applicant is referring to an uninsulated location of the one or more stimulation needles that was mentioned in claim 13, line 13 or a new one.  
Claim 19 recites the limitation “the needle" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a distal portion of the needle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “the needle" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation “the needle" in line 1, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “the needle" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation “the needle" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 is allowed.
Claim 2-12, 14-19, 33-35 and 39-41 would be allowable if rewritten or amended to overcome the objection this Office action.
Claim 13-19, 31, 33-35 and 40-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner failed to find prior art, neither alone, nor in combination, that discloses a cryo-stimulation or cooling treatment device that includes at least one needle configured to produce a cold zone for focused cold therapy, the needle having an uninsulated cooling center along the length of the needle that is associated with a center of the cold zone produced by the needle; wherein the proximal end of the needle is configured to couple with an electrical nerve stimulation generator that generates an electrical field about the distal end of the needle for electrically stimulating and locating a target nerve; and wherein the cooling center associated with the center of the cold zone is uninsulated between the proximal and distal insulated portions such that the electrical field is co-incident with the center of the cold zone produced by the needle while also including each and every limitation set forth in the independent claim 1. Similar rationale is applicable to independent claim 13 and 31. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794